85434: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33554: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85434


Short Caption:PROGRESSIVE LEADERSHIP ALLIANCE OF NEV. VS. CEGAVSKE (BALLOT ISSUE)Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 22OC001011BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:10/25/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantProgressive Leadership Alliance of NevadaDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Dan Cohen
							(Elias Law Group LLP/Wash DC)
						David R. Fox
							(Elias Law Group LLP/Wash DC)
						Makeba Rutahindurwa
							(Elias Law Group LLP/Wash DC)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Maya Sequeira
							(Elias Law Group LLP/Wash DC)
						


RespondentBarbara K. CegavskeCraig A. Newby
							(Attorney General/Las Vegas)
						Laena St Jules
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/29/2022Filing FeeFiling Fee Due.  To be forwarded by the district court clerk.  (SC)


09/29/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and notice of briefing schedule mailed to counsel for appellant.)  (SC)22-30713




09/30/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program. (SC)22-30889




09/30/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 21 days docketing statement; 120 days opening brief. (SC)22-30890




09/30/2022MotionFiled Stipulated Briefing Schedule and Emergency Motion to Expedite Under NRAP 27(e). (SC)22-31019




10/03/2022Order/ProceduralFiled Order Approving Stipulated Briefing Schedule and Granting in Part Motion to Expedite.  Appellant shall have until October 4, 2022, to file and serve a transcript request form or certificate of no transcript request, docketing statement, and the opening brief and appendix.  Respondent's answering brief shall be filed and served by October 11, 2022, and appellant's reply brief is due by October 13, 2022.  The parties' joint motion to expedite the resolution of this appeal so as to obtain a decision by October 21, 2022, is granted in part, and the disposition of this appeal will be expedited to the extent this court's docket permits.  (SC)22-31077




10/03/2022Filing FeeFiling Fee Paid. $250.00 from Wolf Rifkin Shapiro Schulman & Rabkin.  Check no. 4935. (SC)


10/04/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-31268




10/04/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-31283




10/04/2022BriefFiled Appellant's Opening Brief. (SC)22-31285




10/04/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-31286




10/11/2022BriefFiled Respondent's Answering Brief. (SC)22-32096




10/13/2022BriefFiled Appellant's Reply Brief. (SC)22-32329




10/17/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/25/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the En banc Court  as of the date of this order on the briefs filed herein. (SC)22-33504




10/25/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." EN BANC. (SC)22-33554





Combined Case View